220 S.E.2d 371 (1975)
28 N.C. App. 222
STATE of North Carolina
v.
Harold R. HANEY, Jr.
No. 7512SC554.
Court of Appeals of North Carolina.
December 17, 1975.
*372 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Conrad O. Pearson and Associate Atty. T. Lawrence Pollard, Raleigh, for the State.
Smith & Geimer, P. A. by William S. Geimer, Fayetteville, for defendant-appellant.
VAUGHN, Judge.
Defendant urges that his motion for nonsuit should have been granted because he contends there was no evidence of the value of the stolen motorcycle. The following is how the evidence of value was developed:
"Q. Do you have an opinion satisfactory to yourself as to the fair market value of the Harley Davidson Sportster motorcycle you owned on the 23rd of August on that day?
A. Do I have one?
Q. Yes.
A. I would not sell it for no less than $2000."
Appellant correctly argues that the word "value" as used in the statute does not mean the price at which the owner would sell, but means ". . . fair market value." State v. Cook, 263 N.C. 730, 140 S.E.2d 305. Nevertheless, the statement of the witness in response to the question of value was allowed to stand without exception or motion to strike. Incompetent evidence, if not objected to, may be considered by the court on the question of nonsuit and can be sufficient to take the case to the jury. The motion for nonsuit was properly overruled.
There was no evidence that the value of the stolen motorcycle was less than $200.00 and it was therefore, not prejudicial error to fail to instruct the jury on misdemeanor larceny.
We find no error in defendant's trial.
No error.
BRITT and ARNOLD, JJ., concur.